Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Knab Ann on 03/12/2021 and agreed to accept the changes. 

The following amendments applied to the claims filed on 09/15/2020
 Claim 1: A dental : an applicator housing and a plunger body guided movably in said applicator housing, wherein the applicator housing comprises a connection for detachably mounting a bendable cannula in a pressure-resistant manner, said cannula comprising a connection body and a cannula tube that is rigidly connected in or on said connection body, wherein the applicator housing the bendable cannula tube, wherein the recess is a radially extending recess formed as a blind hole on an annular reinforcement member of the applicator housing located proximate an entry of the applicator housing. 
Claim 2, line 1 replace “Dental” with ---The dental--- and “Claim” with ---claim---
Claim 3, line 1 replace “Dental” with ---The dental--- and “Claim” with ---claim---
Claim 4, in line 1 replace “Dental” with ---The dental--- and in lines 1-2 delete “further comprising the cannula, which comprises the connection body and the cannula tube,”
Claim 5, line 1 replace “Dental” with ---The dental--- and “Claim” with ---claim---
Claim 6, line 1 replace “Dental” with ---The dental--- and “Claim” with ---claim---
Claim 7, line 1 replace “Dental” with ---The dental--- and “Claim” with ---claim---
Claim 8, line 1 replace “Dental” with ---The dental--- and “Claim” with ---claim---
Claim 9, line 1 replace “Dental” with ---The dental--- and “Claim” with ---claim---
Claim 10, line 1 replace “Dental” with ---The dental--- and “Claim” with ---claim---
Claim 11, line 1 replace “Dental” with ---The dental--- and “Claim” with ---claim---
Claim 14, line 1 replace “Dental” with ---The dental--- and “Claim” with ---claim---
Claim 15, line 1 replace “Dental” with ---The dental--- and “Claim” with ---claim---
Claim 16, line 1 replace “Dental” with ---The dental--- and “Claim” with ---claim---


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-11, 14-16 are allowed. The art of record does not teach or render obvious a dental applicator including the applicator housing having a recess for receiving the bendable cannula tube, wherein the recess is a radially extending recess formed as a blind hole on an annular reinforcement member of the applicator housing located proximate an entry of the applicator housing and in combination with limitations set forth in the claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/           Primary Examiner, Art Unit 3772